 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHydro Logistics,Inc.andJamesM. JerardandWizard Method Employees Independent UnionWizard Method,Inc.andRandolph RotellaMiracle Sales and Service,Inc.andWizard MethodEmployees Independent Union.Cases 3-CA-10534,3-CA-11186,3-CA-11147,3-CA-11086-1, 3-CA-11388, and3-CA-11086-216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 29 September 1983 Administrative LawJudge James F. Morton issued the attached deci-sion.The Respondents filed exceptions' and a sup-porting brief, and the General Counsel filed cross-exceptions and the brief he had submitted to thejudge. On 22 August 1984 the Board remanded thisproceeding to the judge for consideration in lightof the Board's decisions inMilwaukee Spring Divi-sion,268 NLRB 601 (1984), andOtis Elevator Co.,269 NLRB 891 (1984). On 24 December 1984 thejudge issued the attached supplemental decision.The Respondents filed new, exceptions and a sup-porting brief addressing the judge's original andsupplemental decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision, the sup-plemental decision, and the record in light of theexceptions and briefs and has decided to affirm thejudge's rulings, findings,2 and conclusions, tomodify his remedy,3 and to adopt the recommend-ed Order as modified.The Respondents contended for the first time in their exceptions thatSec 10(b) barred the Board's entertaining the allegations that Respond-entsWizard and Hydro violated Sec 8(a)(l) and(3) by discharging em-ployees James Jerard, Kenneth Leonard, and Dennis Leonard As theRespondents neither pleaded the 10(b) issue as an affirmative defense norraised it before the judge, it was waivedFederalManagement Co,264NLRB 107 (1982),TaftBroadcasting Co,264 NLRB 185, 190 (1982)Unlike our dissenting colleague, we make no exception to the require-ment of timely assertion of a 10(b) defense merely because the Boardwould have found no merit in the 10(b) defense at the time it waswaived, but now would find merit pursuant to changes in the law SeeFord Motor Co,269 NLRB 250 fn 1 (1984)8 In finding that Respondent Wizard unlawfully refused to reinstateemployee Rotella because of his union activities and because it believedRotella was responsible for the filing of one of the charges in this case,the judge inadvertently failed to specify the section of the Act thatWizard violatedWe find that Wizard, by the conduct above, violatedSec '8(a)(I) and (3), as alleged in the complainta In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621Interestonamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)We agree with the judge's findings that are basedon the status of Respondent Hydro Logistics, Inc.as the alter ego of Respondent Wizard Method,Inc. Thus, Hydro Logistics was essentially a corpo-rate shell having substantially identicalmanage-ment, business purpose, operation, equipment, cus-tomers, and supervision, with Wizard and was usedby Wizard for the purpose of evading responsibil-ities under the Act as found by the judge.AdvanceElectric,268NLRB 1001, 1002 (1984);GoodmanPiping Products v.NLRB, 741F.2d 10 (2d Cir.1984).While the two corporations did not have thesame ownership, the judge found that Wizard'spresident "controlledHydro's operations overalland even its daily business," and cited precedentestablishing that such control is a substitute forownership.American Pacific Concrete-Pipe Co.,262NLRB 1223, 1225-1226 (1962), enfd. mem. 709F.2d 1514 (9th Cir. 1983).We also agree with the judge that Wizard sub-contracted work to Respondent Miracle Sales andService, Inc., a company over which it exercised atleast some degree of control, in order to avoid itsobligations under the collective-bargaining agree-ment.4 Because the work transfer decision was mo-tivated by union considerations, we, agree with thejudge that Wizard was not` exempt from a bargain-ing obligation underFirstNational "Corp` v.NLRB,452U.S. 666 (1981), orOtisElevatorCo.,269NLRB 891 (1984).5 Wizard did bargain for mid-contract concessions and threatened that withoutthese concessions it would change to an equipment-leasingbusiness,relinguishing the, ' providing oflabor to its customers with the consequent loss ofbargaining unit jobs.When this bargaining failed toproduce the desired concessions, however, Wizarddid not relinquish the labor part of its business on apermanent basis. Instead, it let some work out to itsalter ego, Hydro Logistics, some to Miracle, overwhich it had sufficient control to minimize the riskof losing' the work permanently, and it retainedsome work. Unit employees worked, for whicheverof the ,three was offering work, on, noncontractterms'when the employer was Hydroror Miracle.This tactic. worked. The Union eventually mademidcontract concessions with the reasonable expec-tation thatWizard would take back those labor op-erations that it controlled and that the unit employ-ees, again working on Wizard's payroll, would begoverned by the contract. Wizard gained this bar-gaining advantage by avoiding a true relinquish-We agree with the judge that the General Counsel failed to provethatMiracle Sales was also an alter ego of WizardWe find it unneces-sary to adopt the judge'sfinding that Wizard and Miracle Sales wereeither joint employers or joint venturers5 StrawsrneMfg Co,280NLRB 553 (1986)287 NLRB No. 62 HYDRO LOGISTICSmentof the work. This manipulation of its laboroperations and the resulting layoff of employeesfrom the Wizard payroll was intimately connectedwith its creation of an alter ego for the purpose ofavoiding its obligations to its union-represented em-ployees.As the judge found, there was no bonafide transfer of the work. In effect, Wizard condi-tioned employment on the employees' workingunder noncontract terms for nonunion Hydro andMiracle. Therefore, Wizard's conduct violated Sec-tion 8(a)(3) as well as Section 8(a)(5) and(1).Ad-vanceElectric,supra, 268 NLRB at 1004;ElectricMachinery Co., 243NLRB 239, 240 (1979).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,Wizard Method, Inc. and Hydro Logis-tics, Inc.,Niagara Falls, New York, and their re-spective officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(a)."(a)Refusing to bargain collectivelywithWizard Method Employees Independent Union bytransferring unit work from Wizard Method, Inc.toHydro Logistics, Inc. and ' Miracle Sales andService, Inc., without affording the Union an op-portunity to bargain thereon."2. Insert the following as paragraph 1(c) and re-letter the subsequent paragraphs."(c)Discouraging membership in the Union, orany other labor organization, by imposition of ille-gal conditions of employment."3.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting in part.Iagree with the majority's decision except withrespect to the transfer of work to Miracle Salesand Service, Inc. and the inapplication of Section10(b) to certain allegations. I do not find that theGeneral Counsel proved that Respondent WizardMethod, Inc. unlawfully transferred work overwhich it had control to Miracle Sales and Service,Inc. Part of the difficulty is that the General Coun-sel litigated this part of the case on the theory thatMiracle was Wizard's alter ego and that thereforeMiracle's work was Wizard's work. The adminis-trative law judge correctly rejected this contention,but found that Wizard and Miracle were eitherjoint employers or joint venturers. My colleaguesfind it unnecessary to pass on the latter finding,which is based on several unwarranted inferences,and I agree with them that the real question iswhether Wizard transferred to Miracle work that,603but for its desire to avoid its bargaining obligationwould, have been performed by unit employees onWizard's payroll.Miracle's gross business in 1982 was $96,000. Ofthis,$22,000 was subcontracted from Wizard ac-cording to the General Counsel's evidence. But ofthe $22,000, $8000 was for work done for a compa-ny called Durez whose work was subcontracted toMiracle with the Union's permission because, ac-cording to the uncontroverted testimony of Wiz-ard's owner and president, Garlen Stoneman, Wiz-ard's employees were too busy at the time. Thebulk of the remaining $14,000 in subcontractedwork was for Bethlehem Steel, whose contractwith Wizard permitted Bethlehem Steel at any timeto ceaseusingWizard's labor and revert to anequipment-leasing arrangementwherebyWizardprovided only the equipment and one operator.Stoneman testified that times were becoming hardto the point where he feared that Bethlehem Steeland other companies with whom Wizard had simi-lar contracts would exercise the option to use theirown labor. He subcontracted to Miracle with itslower labor costs in order to prevent that.' Thisarrangement coupled with the fact that Wizard em-ployeeswere kept apprised of job opportunitieswith Miracle actually enabled them to retain workthey might otherwise have lost. It also tends toshow that Wizard reasonably feared losing controlof the work and did not voluntarily relinquishwork over which it had a secure contractual enti-tlement. It was counsel for the General Counsel'sburden to show otherwise. Instead, relying on theunproven theory that Wizard and Miracle wereone and the same, he showed only that Miracleperformed some labor for customers of Wizard forwhom Wizard formerly provided both labor andequipment.In fact,Wizard bargained in good faith over pre-vention of loss of the work. This bargaininginitial-ly produced no agreement, but it fulfilled Wizard'sobligation to the Union. Then, instead of imple-mentingthe option which would have caused theemployeesa permanentloss of jobs, it subcontract-ed some of it to Miracle. This is insufficient to es-tablish any unlawfulness in Wizard's business rela-tionship with Miracle.I also find that Section 10(b) precludes a findingof any violations in the discharge of Jerard and theLeonards. They were discharged on 25 June 1981.A timely charge alleging that the discharges werediscriminatory was dismissed by the Regional Di-IThis testimony is consistent with Stoneman's statements to an em-ployee that he had to lease out his equipment instead of providing laborbecause his competitors were underbidding him 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrector. There was no appeal from that dismissal. Anew charge and an amended charge alleging thesame conduct were filed in August 1982. On 27September 1982 the Regional Director rescindedhis dismissal of the 1981 charge. Subsequently heissued a complaint alleging that the June 1981 dis-charges were unlawful. At the time the Respond-ents answered the complaint and at all times thecasewas before the judge the controlling Boardprecedent permitted counsel for the General Coun-sel in his discretion to reinstate dismissed timelycharges outside the 10(b) period.California PacificSigns,233NLRB 450 (1977);WinerMotors,265NLRB 1457 (1982). However, after this proceedingwas transferred to the Board, we overruledCalifor-nia Pacific SignsandWiner Motorsin that respect.We held that Section 10(b) bars reinstatement of adismissed charge beyond the 6-month limitationperiod absent fraudulent concealment by a respond-ent.Ducane'Heating Corp.,273 NLRB 1389 (1985).The Respondents did not raise Section 10(b)before the judge, who would have had no author-ity to overrule existing Board precedent, but antici-patedDucane Heatingby arguing Section 10(b) inits exceptions to the judge's decisions. Counsel forthe General Counsel argued in response that the re-instatement was valid underCalifornia Pacific SignsandWinerMotorsand that the original dismissalwas precipitated by concealment by the Respond-ents, an assertion for which the' General Counselproduced no supporting evidence.2 The GeneralCounsel does not argue that the 10(b) issue was un-timely raised.While my colleagues are correct in asserting thatSection 10(b) must be raised in a timely manner,timeliness is a flexible principle that must, be ap-plied according to the circumstances presented.Thus, although it is desirable to have Section 10(b)pleaded as a defense, the Board permits its asser-tion at the hearing.Ducane Heating Corp.,supra at1390. It is timely if litigated at the 'hearing even ifnot expressly asserted as a defense.ConsolidationCoal Co.,277 NLRB 545, 548 (1985). The rule cor-rectly stated then is that Section 10(b) is timely as-serted if presented in a pending case at a timewhen it was reasonable in the circumstances to doso and when no one is prejudiced by failure toraise it sooner. In the instant case there was noviable defense to raise in answer to the complaintand nothing to litigate at the hearing concerningthe expiration of the 10(b) period. The Respond-ents had every right, however, to argue to theBoard as they in effect did thatCalifornia Pacific2Although counsel for the General Counsel's submission to the Boardwas his brief to the judge, he added the 10(b) argument in a final foot-note not included in the original versionSignsand`Winer Motorswere incorrectly decided.As theBoard now agreeswiththeRespondentsthat reinstatement of a dismissed charge is improp-er in circumstances like those presented here, Iwould dismiss the allegation of discriminatory dis-charges.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER,OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withWizard Method Employees Independent Union bytransferring unit work from Wizard Method, Inc.toHydro Logistics, Inc. and Miracle Sales andService, Inc. without affording the Union an op-portunity to bargain thereon.WE WILL NOT lay off unit employees as a resultof such transfer.WE WILL NOT condition our employees' employ-ment on their acceptance of employment withoutrepresentation by the Union.WE WILL NOT discharge any employee for filinga grievance pursuant to the provisions of a collec-tive-bargaining agreement covering that employee.WE WILL NOT refuse to reinstate any employeebecause of his activities on behalf of the WizardMethod Employees Independent Union or becausehe is believed to be responsible for that Union'sunfair labor practice charges with the NationalLabor Relations Board.WE WILL NOT threaten to sue any of our em-,ployees to discourage the Wizard Method Employ-ees Independent Union from filing unfair laborpractice, charges with the National Labor RelationsBoard.,-WE WILL NOT in any like or, related mannerinterferewith, restrain, or coerce you -in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recall all employees laid off as a conse-quence of the above-mentioned unlawful transfer ofunit work and offer them reinstatement to the posi-tions they held before their unlawful layoff or, ifthose positions no longer exist, to substantiallyequivalent positions,without prejudice to their se-niority or other rights and privileges, and makethem whole, with interest, for any loss of earningsthey may have suffered as a result of the discrimi-nation against them. HYDRO LOGISTICS605WE WILL offer James Jerard, Kenneth Leonard,and Dennis Leonard reinstatement to the positionsthey held before their unlawful discharge and toRandy Rotella, reinstatement to the position heheld before he was discriminated against or, ifthose positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and makethem whole, with interest, for any loss of earningsthey may have suffered as a result of the discrimi-nation against them and WE WILL remove fromtheir personnel records all references to disciplineimposed on them as a result of the discriminationagainst them and will give no effect to any suchreferences.WE WILL pay the Wizard Method EmployeesIndependent Union all dues and other moneys theyare entitled to have received since 1 July 1981under the terms of the contract we have with it.WIZARDMETHOD, INC. AND ITSALTER EGO, HYDRO LOGISTICS, INC.Carl B. Newsome, Esq.,for the General Counsel.AngeloMassaro,Esq.(Hovey & Massaro),ofNiagaraFalls,New York, for Wizard Method, Inc. and HydroLogistics, IncDECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thehearing in these consolidated cases was held in Buffalo,New York, on 8 days between February 7 and June 7,1983. The principal issues are whether: (a) The 3 namedrespondents are a single enterprise; (b) 3 named employ-ees were discharged on June 25, 1981, because of theirunion activities; (c) a fourth employee was laid off inJune 1982 and not recalled because he was believed to beresponsible for starting a wage and hour investigation,because he filed a charge with the National Labor Rela-tionsBoard, or because of his union activities; (d) 14named employees were laid off in June 1982 becausethey voted against surrendering benefits due them undertheir union contact; (e) unit work was transferred to non-union enterprises without bargaining and to discourageunion membership; and (f) numerous alleged independentacts, violative of the statutory rights of employees, werecommittedOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingFINDINGS OF FACTIJURISDICTIONWizardMethod,Inc. (Wizard),a New Yorkcorpora-tion located in NiagaraFalls,New York,isengaged inproviding industrial cleaning services to major compa-nies, such as Bethlehem Steel Corporation and UnionCarbideCorporation.Wizard's annual purchases ofgoods delivered directly to it in New York from loca-tions outside New York exceed $50,000 in valueHydro Logistics, Inc. (Hydro) is also a New York cor-poration engaged in providing industrial cleaning serv-ices, its principal office is in Buffalo, New York In 1980itsgross annual revenues totaled $68,865; in 1981 it to-taled $71,841 57. These services were rendered to Bethle-hem Steel Corporation, to Republic Steel Corporation,and to other major manufacturers.Miracle Sales and Service, Inc (Miracle) is anotherNew York corporation engaged in providing industrialcleaning services. Its office is in Niagara Falls, NewYorkThe General Counsel contends thatWizard,Hydro, and Miracle comprise a single employer withinthemeaning of the National Labor Relations Act (the-Act) The evidence relating to that issue is set out below.II.THE LABORORGANIZATIONSWizard Method Employees Independent Union (Inde-pendent Union) and the Painters District Council #4with its affiliated maintenance local, Local 1581, AFL-CIO (Painters Union) are both labor organizations as de-fined in Section 2(5) of the Act.A. TheRelevantEvidence1BackgroundWizard has been owned and controlled by its presi-dent,Garlen Stoneman, since it was incorporated in1969 Its operating equipment consists principally of tanktrucks that use powerful vacuum motors to suck updebris and dirt through hoses handled by laborers. It op-erated originally in and about Niagara Falls, New York.About 1973, Wizard recognized the Independent Unionas the exclusive representative of its operators and driv-ers for purposes of collective bargaining. By the late1970s,Wizard had expanded its operations and was pro-viding industrial cleaning services to plants located inand around Buffalo, New York, about 25 miles from Ni-agara Falls It had signed a series of renewal collective-bargaining agreements with the Independent Union, thelast one on February 20, 1981, effective until February1984.Hydro was incorporated in July 1979. It was inactiveuntilDecember 1980. Its president then, Paul Mullen,was a consultant in the employ of Wizard, he also hadnegotiated onWizard's behalf the collective-bargainingagreementsWizard had with the Independent Union.Hydro's treasurer then was Alfred McDonald, a full-timelieutenantinBuffalo'spolicedepartment.McDonaldthen, as now, worked several days a weekas anofficerof Wizard, in overall charge of its operations in the Buf-falo area.McDonald testified that, in about 1980, Wizard washaving problems with its employees, particularly thosewho lived in Niagara Falls and who wanted travel payto work in Buffalo, 30 miles distant, and who apparentlyobjected to the arduous working conditions in the plantsserviced by Wizard in the Buffalo area It is undisputed 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthatWizard discussed with the Independent Union thematter of Wizard's forming a company and hiring newemployees in the Buffalo area to service the, Buffalo ac-countsWizard's president, Stoneman, financed Hydro's oper-ations and obtained servicing contracts for it in the Buf-'falo area, apparentlywithout recompense to himselfWizard lent its trucks and other equipment to Hydro.The foregoing arrangements had 'been made informally;there is no written agreement betweenWizard andHydro spelling out their respective rights and obliga-tionsHydro became active in late 1980, as discussedbelow-Sam Saunderson, conceded to be a supervisor withinthe meaning of the Act, testified that he was working asa supervisor for Wizard when Stoneman told him thatHydro would become operative because it was necessaryto cut out the travel pay of Wizard's employees in Niag-ara Falls assigned to work in the Buffalo area. Saunder-son further testified that, after he was transferred toHydro's payroll, he continued to attend "managers'meetings". which were held every Friday by Wizard'spresident, Stoneman, for all Wizard foreman. McDonald,Hydro's treasurer in 1981 who-is now its president, testi-fied that Stoneman, can tell him what employees Hydromay use and that Stoneman "counselled" Hydro in nego-tiating its contract with the Painters Union, referred tobelow. McDonald explained that Stoneman did that be-cause he was the one who was putting up the money.McDonald also related that he reported to Stoneman theemployee demands made at. a meeting Hydro held onJanuary 10, 1981, also recounted in detail below, andthat Stoneman advised him that Stoneman would takecare of the problem. -The uncontroverted testimony establishes also thatRobertWilson, a Wizard foreman, supervised Hydro'semployees for a 2-month period in 1982-the only workdone by Hydro that year.,The following accounts reveal how Hydro made itsinitialappearance. James Jerard testified for the GeneralCounsel as follows. He was hired on March 3, 1980, byWizard's personnel director, McDonald, and worked forWizard at Republic Steel and other locations in and nearBuffalo. In October 1980 McDonald asked him to cometo his house. There, McDonald told him that he heardthat one of Jerard's coworkers was trying to bring in aTeamsters UnionMcDonald told Jerard that he did'notwant the Teamsters and informed him that he' is "to be inthe Painters Union " McDonald handed Jerard authori-zation cards for the Painters Union, directed him to passthem out to his coworkers, and informed Jerard that hewould be the Painters Union steward. McDonald alsotold Jerard that the "company would be Hydro Logisticsand (that the employees) were going to be with thePaintersUnion." Jerard followed McDonald's instruc-tions.His coworkers signed the authorization cards.Jerard turned the signed cards in at McDonald's office.Jerard's account regarding the foregoing is uncontrovert-ed. -Jerard further testified that in November 1980, one ofhis coworkers arranged to have the business manager ofMullen to negotiate a collective-bargaining agreement.Negotiations began in December 1980. Jerard testifiedthat, during the period of those negotiations, McDonaldcalled 'him several times to criticize several of the em-ployeeswho were "holding up the contract" as a"sweetheart contract." McDonald told Jerard then that ifa contract was not signed,' "we would close up" and that"theAFL-CIO was needed because (the ' IndependentUnion) would not be recognized " McDonald also statedthat the employees should either get the contract signedor they would go back working as stockboys-a- refer-ence to previous jobs they held Counsel for Wizard andHydro noted in his brief that unions affiliated with theAFL-CIO represented the productionand maintenanceemployees in the factories in which Hydro's work was tobe performed.In lateDecember 1980 Hydro's president signed a con-tractwith the Painters Union. The agreement was datedDecember 1, 1980, and, by its terms, was to be effectivethen and until January 31, 1984 Nevertheless, Jerard andthe other employees purportedly covered by the contractcontinued to be paid by Wizard until sometime in thespring of 1981 when, without explanation, they began re-ceiving paychecks drawn by Hydro. 'Also, thePaintersUnion' reportedly 'dischargeditsbusiness,manager forhaving negotiated- that contract with Hydro and broughta civil action for rescission of that contract; the presentstatus of thatsuit isunclear.'None of the matters-set'out above are allegedas unfairlabor practices.The General Counsel' notes that nounfair labor practice charge has been filed, particularlyone alleging a violation of Section 8(a)(2)'of the Act.The complaint alleges no violations for the year 1980 forpresumably the 'same reason. In any event, it appears thatthe "Painters Union has disclaimed the contract and, asdiscussed further in detail below, Hydro has been de-funct for at least a ,year.2.The meeting on January 10, 1981The General Counsel contends that, Paul Mullen,Hydro's president' and Alfred McDonald,its treasurerwho was also Wizard's personnel director;engaged inunlawful coercion of employees at a meeting. in Hydro'soffice on January 10, 1981, and by, their conduct, thePainters Union was unlawfully bypassed-as the employ-ees' representative.The employees had requested 'thatmeeting to seek' (a) travel pay for thetimeswhen theywere assigned by McDonald to work at locations in Ni-agara Falls, (b) double pay for work on Sundays, and (c)the use of seniority in jobassignmentsThe employeewho asked for double time pay was told by McDonaldthat he would get it but would never work for McDon-ald again.' Another employee related, that he was notworking while others with less seniority wereMullendrafted a document that reportedly was an amendmentto the Painters Union contract and gave it to most of theemployees present They signed it The employees testi-the Painters Union meet with Hydro's then presidentthat employee He did not testify and his status was not fully litigatediThere is no allegation in any of the compaints before me respecting HYDRO LOGISTICS607feed they never received a copy of that document andnone was offered in evidence.3The Hydro paychecksIn the spring of 1981 the Wizard employees who livedin the Buffalo area (including James Jerard and Kennethand Dennis Leonard) no longer were given weekly pay-checks drawn by Wizard. Instead, their foreman thenbegan to give them checks drawn by Hydro. Otherwise,the checks were identical (deductions, benefits, and netwages), to the checks previously drawn by Wizard. Onthe occasions, however, the employees on Hydro's pay-rollwere assigned by McDonald to work in the NiagaraFalls area, they were paid by checks drawn by Wizard.They thus understood that when they worked in Buffalo,theywere "Hydro employees" and when in NiagaraFalls they were "Wizard employees." They had notsigned any separateW-2 forms or job applications forHydro.4. June 25, 1981 meetingThe General Counsel alleges that three employeeswere discriminatorily discharged on June 25, 1981.Itappears that work being done by Hydro sloweddown by late May 1981 and only several employeeswere on the Hydro payroll then.James Jerard testified that he complained to his fore-man, Sam Saunderson, about the end of May or begin-ning of June 1981 concerning the fact that he was notworking although he was the most senior employee.Jerard testified he referred Saunderson to earlier discus-sions on this subject and his earlier stated intent to file agrievance. According to Jerard, Saunderson, who is con-sidered to be a supervisor as defined in the Act, told himthat he had mentioned the subject to McDonald and thatMcDonald told him that nothing could be done. Jerardthen went to the office of the Painters Union and wastold by its acting business manager how to prepare andsubmit a written grievance. He was given assistance butwas also informed that the Painters Union did not seekto enforce that contract. Jerard drafted a grievance, andsigned it, along with coworkers Dennis Leonard, Ken-neth Leonard, and Paul Reid. Shortly afterwards, Jerardreceived a telephone call from McDonald who told him,in substance, that he, Dennis Leonard, and KennethLeonard could not go back to work until they met withhim The meeting was set for June 25, 1981.Jerard,Dennis Leonard, and Kenneth Leonard testi-fied in substance as follows respecting the events of thatmeeting.Theymet with McDonald,Mullen,and theirforeman, Robert Stafford, at Hydro's office on that day.Jerard gave McDonald the signed grievance. McDonaldlooked at it and handed it to Mullen, who began readingit.McDonald then said he had his own grievances withthem. Mullen read the grievance and said to McDonald,"You know who we're dealing with here" and made avulgar gesture using his arms. McDonald then said to thethree employees that he had gotten complaints abouttheir work from officials of Republic Steel. Dennis Leon-ard interrupted to say that he never had worked there.McDonald then said that his comments also applied toBethlehem Steel.Dennis Leonard said he never workedatBethlehem Steel either. McDonald then said that hisremarks apply to Donner-Hanna,Hydro's only otheractive customer then.McDonald then asked each of thethree employeesif they coulddo "high pressure work"and, when they saidthey could,he told them that theycould notMcDonald then told them that he had beentold by their supervisor,Stafford,that theyhad violatedsafety rulesby notwearing safety glasses They informedMcDonald that Stafford had told them that they did nothave to wear them as long astheyhad them on theirperson.Stafford said that was so.McDonald, accordingto their accounts,then became flustered and angry. Hetold them that the three of them werefired fornot wear-ing safety glassesTheytestified thatMullen commentedthat that's a good reason.Theythereupon left.McDonald testified as follows regarding the foregoing.He and Wizard's president,Stoneman,had received com-plaints about unsatisfactory work done by Jerard,DennisLeonard, and Kenneth Leonard and that Stoneman hadinstructed him not to discharge them but only to suspendthem for 3 days each in accordance with'the establishedprogressive disciplinary system ineffect. (No evidencewas submitted about such a system.)McDonald met withJerard and the Leonards on June 25 to discuss thatmatter, buttheyinsisted instead on talking first abouttheir grievance.When he told them that that could wait,they began to walk out. He became annoyed and toldthem they werefired.McDonald testified he wasshocked that he said this as it was contrary to Stone-man's express instructionsMcDonald testified that hiswas a reflex action, caused by his desire to have the lastword.He further explained that he meant that they hadin effect quit when they walked out but he did not wantto give them that satisfaction.Mullen testified that at the June 25 meeting he readthe grievance submitted by the employees and askedwhat it was all about as "we don't have a contract withthe Painters Union " He further testified that there were"some commentsbackand forth and the things, that is,what we wanted to talk about and they got up and theyleft."Mullen testified that he had no recollection of any-thing being said regarding the employees being dis-charged.Stafford, the foreman then, was deceased as of thehearing in this caseStoneman testified about a discussion he had withMcDonald prior to the June 25 meeting.His accountwas completely confused. Respondent'scounsel, usingprincipally leading questions,adduced from him testimo-ny that he told McDonald that the Leonards and Jerardwere not to be fired but just suspendedThe three employees filed claims for unemploymentcompensation benefitsthatHydroopposed on theground thattheyhad beenfired forcause. Hydro did notcontend in that matter that the three employees had quittheir employment.Aftera hearing,theywere found tohave been discharged for presenting a grievance andwere granted unemployment compensation.Icredit the accounts of Jerard,Dennis Leonard, andKenneth Leonard.Especially as Mullen did not begin to 608DECISIONSOF THE NATIONALLABOR RELATIONS BOARDcorroborateMcDonald's account, as Stoneman for allpractical purposes underminedMcDonald's version ofhis discussion with Stoneman; as it also seems highly un-likely to me that Jerard, who was always previously re-ceptive toMcDonald's wishes about bringing in thePainters Union and otherwise, would present McDonaldwith an ultimatum whereby his grievance must be dis-cussed first, asMcDonald's version would have it, andlastly because it is extremely improbable that an experi-enced police official such as McDonald would have bla-tantly disobeyed the express order he said was dust givenhim by Stoneman about how to conduct himself at thatmeeting.5.Hydro's dormant stageHydro's operations virtually ceased as of mid-1981 Itstopped leasing any equipment fromWizard andMcDonald devoted his time to Wizard's matters Thelawsuit by the Painters Union to rescind its contract withHydro may have had something to do with its demise. Inany event, Mullen resigned as president of Hydro andMcDonald assumed that post as of January 1982 togetherwith all its stock-which he conceded was valueless.The Hydro foreman, Saunderson, and employee PaulReid were transferred to Wizard's payroll.6Thedemands for concessionsWizard operated in the last half of 1981 and for sever-almonths in early 1982 as it had before Hydro hadleased any of its equipment or performed cleaning serv-ices.Thus,Wizard directly serviced industrial accountsin both the Niagara Falls and the Buffalo areas.InMarch 1982 Wizard's president, Stoneman, metwith representatives of the Independent Union and toldthem that he had to have concessions as Wizard's com-petitorswere underbidding Wizard because of their lowwage rates Stoneman told them that, unless Wizardcompetitors are organized and pay the same wages asWizard or unless Wizard gets concessions, Wizard would"just lease [its] equipment and go i strictly leasing." Theinference was clear that, in that event, the Wizard em-ployeeswould no longer be employed by Wizard.Wizard then had about six trucks with powerful vacuumcleanerson them Each such truck was valued at$175,000, and all were mortgaged.Shortly after that first meeting about concessions, Wiz-ard's president met with all its employees, including theones who were the president and vice president of theIndependent Union Stoneman told them then that, toremain competitive, Wizard had to have their consent toreduce the contractual wage rates, to give up one of theholidays, and to permit Wizard to schedule employees toperformweekend work without having to pay themovertime rates In seeking these concessions, Stonemantold the employees that he was losing contracts to hiscompetitorswho paid lower wages than Wizard didStoneman stated to them if those concessions were notgranted,Wizard would be forced to close downThe employees rejected Stoneman's demands. OnMarch 30, 1982, Stoneman prepared a ballot which hegave to each employee, together with a covering letterhe signed as Wizard's president, addressed to "DearUnion Member." The letter stated, in substance, that iftheywanted "to forestall a possible company liquida-tion," a majority of the union members had to cooperate.They were instructed to mark the ballots, not to signthem, and to return them by April 2 so that Stonemancould count them, along with a representative of the In-dependent Union. On the annexed ballot the employeeswere asked to place a mark on the "Yes" line or on the"No" line In substance the ballot indicated that theywere voting to accept or reject Wizard's request forelimination of double-time pay and of a paid holiday andits request for a flexible workweek, all in return for apromise that "all future work will be given present em-ployees until they are back to a 40-hour week before re-calling or hiring others" and a promise of merit pay forany who might warrant it The employees again voted toreject the demands for concessions.Randy Vangorder, the president of the IndependentUnion, testified that Stoneman asked him what hethought of Wizard's "proposals" and that Vangorder re-plied that they might be accepted if Stoneman withdrewhis demand for a flexible work-week Somehow arrange-ments were made to take a third vote Vangorder testi-fied that a relative of his prepared the ballots for thevote. The members of the Independent Union looked atthose ballots at a meeting held in a tavern. The recordtestimony indicates that they threw the ballots away. Itis not clear about when that meeting was held.Altogether there were about 15 meetings, formal andinformal, betweenWizard's president and officials andrepresentatives of the Union-relating toWizard's de-mands for concessions In each of those meetings, Stone-man made it clear that he had to get those concessionsor else he would "close down" Wizard and go into theleasing business exclusivelyIn the spring and for most of the summer of 1982, theIndependent Union refused to grant those concessionsNeither did it challenge Stoneman's statements thatWizard could not compete because of the wages it paidits employees. Nor did the Independent Union ask Stone-man to furnish it with any information relative to his de-mands for concessionsMoreover,Wizard adduced evi-dence that it was under intense pressure from its custom-ers to submit lower, more competitive bids, and that it infact had lost accounts to competitors7The alleged unlawful layoff in June 1982The General Counsel contends that the following em-ployees were laid off on June 11, 1982 because they hadrefused to renegotiate the contract in effect then betweenWizard and the Independent Union-Alan L OrtizTonyBrenettiDave KnappertPat FooteDoug RehrauerRandy RotellaMike RehrauerLarry SzwedoDave WilsonJohn MyrtleTom MilesBob CountsKen ZortmanJames R. Garlitz HYDRO LOGISTICSThe record indicates that a substantial number of Wiz-ard's employees were laid off in mid-1982, no preciserecords were submitted in evidence disclosing the identi-tiesof the laid-off employees or the respective layoffdates.The record shows the following about the above-named individualsOrtiz testified he was laid off on June 11, 1982, undercircumstances described in detail in the next subsectionand that he has not been recalled to work since.Dave Knappert, the two Rehrauers, andWilsonworked as a crew in the summer of 1982, also as dis-cussed in more detail in the next subsection.Miles testified that he had been laid off from Wizardfrom February to May 1982 and that he did not take anypart in the discussions pertaining to contract concessionsMileswas recalled in May 1982 and has worked forWizard since thenZortman testified he worked on June 11 and that hewas laid off on June 21, 1982, for 1 week, having beentold then that Stoneman was going broke Zortman alsotestified thatMcDonald had said to him that there wouldnot have been a layoff if the employees had not slappedStoneman in the face and if instead they had agreed tothe concessions Stoneman wantedThere is no evidence about the employment status ofTony Brenetti or Pat Foote.The matters involving Randy Rotella are discussed inthe subsection below dealing with his status.Larry Szwedo testified that he was laid off in June1982 and was never given a reason for being laid offthenHe has not been recalledThe president of the Independent Union, Randy Van-gorder, testified that the 12th individual listed above,JohnMyrtle, had been president of the IndependentUnion when Stoneman initially had sought and was re-fused contract concessionsVangorder's testimony indi-cates that, sometime later in the spring of 1982, employ-eesMyrtle,Zortman, Bob Counts, and William Codywere laid offJames Garlitz testified that he worked steadily severaldays a week for Wizard, all throughout 1982.Employee Zortman also testified that in July 1982 hewas working at Stoneman's house when he and Stone-man talked about "the union guys going to the LaborBoard," a reference to the charge in Case 3-CA-11086Zortman related that Stoneman said then that he wouldsue everyone of the employees who "went to the LaborBoard and that, if he had to, he would garnish theirwages to get back the money he had to spend for law-yers."Stoneman summarily denied having made anythreats I credit Zortman's testimony.8.The reappearance of HydroDouglas Rehrauer testified as follows for the GeneralCounsel.He was working for Wizard at the Donner-Hanna Coke jobsite in Buffalo in the spring of 1982.McDonald,Wizard's personnel director, came to thatjobsite then and talked separately with him and witheach of the other employees of Wizard who were work-ing thereMcDonald gave him a layoff slip from Wizardand told him that he would be rehired by Hydro andthat he would receive no fringe benefits. McDonald said609thatWizard was no longer operating and that it wasonly a leasing company. On the following day, DouglasRehrauer returned to that same work location, workedwith the same crew under the same foreman He contin-ued to work there for about 2 monthsIn thatperiod, hereceived paychecks drawn by Hydro, not Wizard. Al-though the wage rate he received was unchanged, it ap-pears deductions for union dues and fringe benefits wereno longer made He was laid off from that joband laterrecalled byWizard to work at another location. It ap-pears that he was called back after Wizard finallyreached agreement with the Independent Union on thematter of concessionsMichael Rehrauer testified that the exact date that hewas laid off by McDonald along with his cousin, Doug-lasRehrauer, as related above and others, was June 11,1982His account otherwise corroborates that of Doug-lasRehrauer. In addition, his testimony indicates he hadto pay for medical treatment that would have been pro-vided for under Wizard's contract with the IndependentUnion Further, he testified that when theDonner-Hannajob ended on July 9, 1982, he was laid off. He calledWizard's office andwas assignedto work at the Bethle-hem Steel plant with a different crew and where he waspaid by Wizard.Another employee, Alan Ortiz, testified along thesamelines as the Rehrauers respecting the events onJune 11, 1982. In addition, Ortiz asked McDonald if hewould be covered by a union contract and McDonaldanswered that there was no union and that McDonald isthe contract Ortiz said he would not work on that basis.He hasnot worked for Wizard or Hydro since then.The foregoing accounts were not materially contro-verted.9.The emergence of MiracleThe General Counsel placed into evidence copies ofinvoices from Miracle to Wizard for labor furnished tojobsites at which Wizard had contracts to furnish laborand equipment for purposes of performingindustrialcleaning services.Those invoices reflect that, from June12, to August 18, 1982, Miracle billed 2040 man-hours ofwork to Wizard for cleaning services performed atUnion Carbide, Bethlehem Steel, and other locations,which Wizard itself normally serviced.One of Wizard's employees who was laid off in June1982, Larry Szwedo, testified that he worked for Miracleon several of the jobs covered by the above invoices.Miracle's history as a company is as follows. At vari-ous timesin the 1970s, James Szwedo was employed byWizard in different capacities-first as a laborerand lateras a shop mechanic. From 1976 through 1979, he wasself-employed, doing industrial cleaning under the nameofWestern Power Clean. He returned to work forWizard in 1979 and left at the end of 1980 for anotherperiod of self-employment, this time d/b/a Miracle Salesand Service. That company was incorporated in April1981.InMay 1982 Stoneman telephonedJamesSzwedo andproposed that Miracle perform work for Wizard's cus-tomers andleaseWizard'sequipmentin return for not 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompeting withWizard. Szwedo accepted. As notedabove,Miracle began in about June 1982 to perform asubstantial amountof work pursuant to that arrangementIn 1982, it grossed $98,000, compared to $49,000'in 1981Miraclerented an office located in a building ownedby Stoneman. That building adjoins Wizard's facility.Miracle used Wizard's office in June 1982 to distributejob application forms. It also posted asignon a car be-longingto a Wizard foreman that directed those appli-cantsto go to Wizard's office. Miracle also placed news-paper ads for job-applicants. Most of its employees hadresponded to those ads. One of the General Counsel'switnesses,Michael Rehrauer, testified without contradic-tion that he heard Wizard's general foreman say, in June1982, that "We arestartingup'MiracleSalesand Serv-ice."In the summer of 1982 Stoneman informed JamesSzwedo that a Wizard employee had to work with Mir-acle's crew because ofinsurancerequirements, apparent-ly a reference to the coverage carried by Wizard on itstrucks.On those -occasions when Miracle performedwork for Wizard, as reflected by the invoices placed inevidence, the employees doing the work identified them-selves asWizard employees at the plants at which theywere assigned to work. They did so because the securityguards at those plants had, in effect, orders to permitentry only to employees of Wizard,the nominalcontrac-tor.-Miracle also serviced its own accounts, e g., Airco,leasingequipment from Stoneman for about $45 an hour.The General Counsel adduced testimony from an em-ployee,Ken Zortman,- that Wizard'spresident,Stone-man, instructedhim to report to the Airco jobsite and towork with Miracle employees there, to do the samework they do. On another occasion according to Zort-man'suncontroverted testimony,Wizard's general fore-man, John Kozlowski, referred him to work for Miracle.Szwedo set the wage scales for Miracle's employees;'neither Stoneman nor McDonald told him how muchMiracle's employees were to be paidSzwedo testified that Miracle gave up its contract withAirco "at the request of Mr. Stoneman to help alleviatethe problem he was having with his union." It appearsthat, about thetimeSzwedo did that, the IndependentUnion had agreed to the concessions sought by Stone-man inconnectionwith discussions to resolveissues'raised bythe initialunfair labor practice charge in thiscase.That matter is considered separately below. Con-cerningMiracle; Szwedo's testimonyindicatesthat itsoperations have been materially reduced and that Wizardhas takenover the servicing of the Airco contracts andthe otherindustrialaccounts th t Miracle had been han-dling.10.The unit as of July-1981Hydro has been defunct since about the end of July1981 (except for a brief revival in mid-1982) and Mir-acle's arrangements with Wizard to service its customersended about mid-August 1982. The uncontroverted testi-mony is that the Painters Union, by late June 1981, haddischarged its business manager for having entered into acontract with Hydro in late 1980, that the Painters Unionhad brought a civil action in 1981 to rescind that con-tract, and that, while its acting business manager assistedJames Jerard in drafting a grievance in June 1981, healso informed Jerard in essence that the employeeswould have to submit it themselves as the Painters Unionwas taking the position that the contract was null andvoid.As of about July 1, 1981, Wizard resumed servicing itsown accounts in both the Niagara Falls and Buffaloareas and continued to do so to date, except for the inci-dents in the summer of 1982, discussed above. Wizard,together with the Independent Union, have applied theircontract to all employees performing such work Ineffect,Wizard and the Independent Union have revertedto essentially the arrangement in existence before theadvent of the Hydro-Painters Union contract in late1980.That arrangement has been modified by certaincontractual changes effected in September 1982 wherebythe Independent Union finally acceded to some of Stone-man's requests for concessions. The significant point,however, is that since July 1981 the appropriate bargain-ing unit in existence has consisted of all employees em-ployed by Wizard excluding all office clerical employees,managerial employees and all supervisors as defined inthe Act.11.Alleged discrimination against Randolph Rotella ,The General Counsel contends that- Rotella was laidoff by Wizard in June 1982 because of his activities onbehalf of, the Independent Union and because he cooper-ated in an investigation conducted by the wage and hourdivision of the U.S. Department of Labor. The GeneralCounsel further contends that Respondent about October10, 1982, failed and refused to recall Rotella from layoffbecause of those same reasons, and also because it be-lieved that, Rotella was the one responsible for, the filingof the unfair labor practice charges by the IndependentUnion in this case.Respondent asserts that Rotella requested to be laid offbecause he was going into business with his wife and thathe was.not laid off for unlawful reasons. It contends fur-ther, that it did not have any work for Rotella when hesought on October 19, 1982, to be recalled from layoff.Rotella began working for Wizard in 1978 as a laborer,was soon assigned to work as a truckdriver, and thenwas, promoted to, foremanAbout the end of 1981, hemarried a sister of James Szwedo (Miracle's president)and of Edward Szwedo (one of Wizard's foreman). Ro-tella asked, in late 1981, to go back to work as a bargain-ing unit employee and his request was granted. Noreason appears in the record about why he made that re-quest. 2At one of the meetings of the Independent Union inthe spring of 1982, Rotella told the employees present,after its consultant, James Stewart, had talked to themabout Stoneman's demands for concessions, that Stewart2 1 note that late in July 1982 the wage and hour division calculatedthatRotella, among others in Wizard's employ, was entitled to pay forworking what it termed, unrecorded hours of work in 1981 It is specula-tive that Rotella wanted to go back to the bargaining unit to ensure thathe obtained full compensation for the hours he may have worked HYDROLOGISTICSwas "incahoots" with Stoneman. Rotella then accusedStewart of informing Stoneman of all that transpired atmeetings of the Independent Union, of having acceptedpersonal loans from Stoneman,and obtaining medical in-surance coverage for his family through Stoneman.Stewart did not deny thosestatementsand the record inthis case discloses that he did accept loans and had medi-cal coverage from Wizard. Stewart's testimony beforeme is that he had toldStonemanthat Rotella had madestatementsat a meeting of the Independent Union that"made it difficult to get theconcessionsthrough "InMay 1982 an investigator for the wage and hour di-vision of the U.S. Department of Labor interviewed Ro-tella, but Rotella then declined to sign anystatement inthat investigation.Rotella was laid off on June 4, 1982, with five otheremployees. He testified that at some point before he waslaid off, James Szwedo, Miracle's president, told him thatStonemanwas going to lay him off because he believedthatRotella had fileda complaintwith the wage andhour division along with two other individuals, one ofwhom was Samuel Saunderson. Saunderson had leftWizard's employ sometimein 1981.Stoneman testified that he had to lay off a number ofemployees in June 1982 becausebusinesswas slow andthat he selected Rotella as one of the employees to belaidoff as it was his understanding that Rotella wasopening up a restaurant with his wife.3The only evidence before me that Rotellawas inter-viewed in May 1982 by an investigator of the wage andhour division that can be attributed to Wizard was aform dated late July 1982, apparently served on Wizardthen and that claims that moneys are owed various indi-viduals, includingRotella and Saunderson, under theWage and Hour ActOn June 7, several days after his layoff,Rotella signeda statementprepared for him by an investigator from thewage and hour division. That statement appears to be thesame oneRotella had previously declined to sign. Thefollowing developments took place later in 1982 and ledtoRotella's seeking reinstatement on October 10, 1982.InAugust 1982 representatives of theIndependentUnion met with Wizard's president at the office of Wiz-ard's attorneysand an agreementwas reached that pro-vided that the Independent Union would withdraw itsunfair labor practice charges. The Independent Unionthen requestedwithdrawal of those charges Boardagents for Region 3 apparently wanted confirmation thatall employees affected by the agreement were aware ofits provisions and had no objections thereto. When it de-veloped that at least two, Rotella and the former presi-dent of the Independent Union, John Myrtle, expressed adesire to be recalled to work, the consultant employedby the Independent Union, Stewart, instructed them toreport toWizard's office on October 10, 1982. Mean-while, the Board's Regional Office withheld action re-specting the withdrawal requests.Rotella testified as follows concerning the events onOctober 10, 1982 He arrived at Wizard'spremises and3That restaurant, the Poor Man's Restaurant, opened for business onJune 8, 1982-4 days after Rotella's layoff611waited for StonemanWhen Stoneman came in about 40minutes later, Stoneman looked at him, said nothingthen, and walked into his office. He returned a few min-utes later and asked Rotella what he was doing there.Rotella replied that he was there for a meeting withStoneman Stoneman told him that he knew of no meet-ing, that Rotella was unwanted, and that Rotella shouldget off Stoneman's property. Rotella left. Rotella sawMyrtle outside and told him what happened. Myrtlewent into the office and came out 10 minutes later.Mytle told Rotella thatStoneman"threw [him] out ofthe office too" Stewart arrived next and was told byRotella and Myrtle what had just occurred.Stewart testified as follows respecting the events ofOctober 10, 1982. He arrived early andwas in Stone-man's office making personal calls Stoneman came in.Stewart asked if he could make one more call before themeeting with Rotella and Myrtle began Stoneman re-plied that there would be no meeting and stated that hejust "threw [Rotella and Myrtle] off [his] property."Stoneman said that he had "found out from other people[that]Rotella is a snake," that Rotella "was double cross-ing him and working behind his back and all the troubles[Stoneman] was having were [Rotella's] fault and thatwhy [Stoneman] is not going to have him back "Stewart testified further that in June 1982 Stonemancalled him and wanted to know why the unfair laborpractice charge was filed, apparently a reference to thecharge filed in Case 3-CA-11086 on June 23, 1982.Stewart related that, in that discussion, Stoneman saidthat "it had to be Rotella" who was responsible for thefiling of that charge. Stewart further testified that, on an-other occasion, Stoneman told him that he would spendevery dime he had to fight Rotella.Stoneman's testimony respecting the foregoing mattersis as follows. After the concession agreement was signed,he had a meeting with Stewart. That took place in hisoffice in the fall of 1982. He, Stoneman, had approachedthe employees to get the concessions he sought and laterhe met with Stewart who told him that he would get"no kind of concessions as long as Randy Rotella andLarry Szwedo [are] here." Stewart reported that Rotellahad been telling the employees that Stoneman has"money stashed away " Stoneman then likely referred toRotella as a snake In response to a series of leadingquestions, Stoneman denied having knowledge of anyprotected activities on Rotella's part until after Rotellafiled his own charges with the Board Stoneman testifiedhe had refused to take Rotella back because he did nothave any work 'for him and not for any of the reasonsalleged in this case by the General Counsel.On cross-examination Stoneman testified, in referenceto Rotella's appearance at Wizard's premises on October10, 1982, that Stoneman was aware that a meeting hadbeen set for that day with Rotella and that, instead, he"asked" Rotella to leave the premises because he was notemployed there and as Wizard was not then hiring em-ployees.Stoneman acknowledged that Rotella andMyrtle were there on that occasion because they wantedtheir jobs back.Stonemantestified that he would not"lay off an employee that was loyal to bring these people 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDback"Stoneman also acknowledged that Rotella's namewas contained on forms sent to Wizard in the summer of1982 by the wage and hour division of the U.S. Depart-mentof Labor inconnection with an investigation beingconducted there regarding overtime pay practices.Icredit the above accounts of Rotella and Stewart'Stoneman's testimony on direct examination did not con-test these accounts in any material way and his testimonyon cross-examination confirmed many aspects of themThe General Counsel also offered the following un-controverted testimony on the ground that the remarksmade by James Szwedo, the president of Miracle, arebinding also on Wizard as its alleged alter ego. CounselforWizard and Hydro objected to that testimony Themerits of those contentions are discussed later in this de-cision.On two occasions in January 1983, James SzwedoaskedRotellawhy he filed the unfair labor practicecharge against Stoneman.WhenRotella answered thathe did it to get his job back, Szwedo told him that Ston-emanwould not give him his job back unless ordered todo so and even then it would be without backpay andthat Stoneman would give him the worst job possible toforce him to quit and would fire him anywayties pursuant to the arrangementswherebyWizard leasedequipment therefor to Miracle and billedWizard forlabor supplied 7 Stoneman,,Wizard'spresident,was thecontrolling force in that period respecting the work cov-ered by those invoices Not only did he control the sizeof the crews,he also had James Szwedo surrender toWizard the, purchase order Miracle had directly withAirco. The evidence does not establish that Wizard andMiraclewere engaged in a joint venture before June1982 or after August of that year.2.The discharges of three employees onJune 25, 1981The credited testimony discloses that James Jerard,Kenneth Leonard, and Dennis Leonard, presented a writ-tengrievance under the Painters Union contract toMcDonald and Miller on June 25, 1981,and were sum-marily discharged after McDonald obviously sought tofindapretextualbasis to discipline them and afterMullen, with a vulgar gesture,toldMcDonald that theyknew what they were dealing with. McDonald's laterfutile efforts to show that those three employees had quitemphasized the showing that those employees were dis-charged because they filed that grievance and I so find.B. Analysis1.The single, employer issueThe uncontroverted evidence established that Wizard'spresident and sole stockholder, Stoneman, supplied themoney to establish Hydro. He did so to save Wizard theexpensesitwould otherwise have incurred by reason ofthe travel pay provisions of Wizard's contract with theIndependent Union. That he controlled Hydro's oper-ations overall and even its daily business; as Hydro'spresident himself acknowledged that Stoneman could tellhim what employees Hydro was to use. Noting the fore-going, the overall testimony in the record, and also thetestimony of Stoneman and McDonald that they dis-cussed before the June 25, 1981 meeting, the nature ofthe discipline to be meted out to three Hydro employees,Ifind that Hydro is the alter ego of Wizard The factthat Stoneman does not own the stock of Hydro is of nomoment.5 Further, the individual who does, McDonald,has acknowledged that the stock of Hydro is valuelessThe evidence, however, is insufficient to find that Mir-acle is also an alter ego of Wizard. Miracle was in exist-ence as,a soleproprietorship for a number of years and-later as a corporation for a whole year before the inci-dents giving rise to this case occurredDuring thatperiod,Miracle had been separately owned and operatedby James Szwedo. At all times, Szwedo has on his ownestablished the wage rates of Miracle's employees.6The evidence does clearly show, nevertheless, and Ithus find thatWizard and Miracle functioned as a jointemployer from June 12 to August 18, 1982, when Mira-cle took over Wizard's contracts at various Buffalo facili-4Respondentintroduced evidenceof a matter admissible under Fed REvid 609 forthe purposeof impeachingRotella'soverall testimony Ihave considered that evidence in making this determination5AmericanPacific Concrete Pipe Co,262 NLRB 1223 (1982)6Pinter Bros,263 NLRB 723 (1982)3.Alleged discrimination about RotellaThe evidence is inconclusive to 'establish that Rotellawas laid off on June 4, 1982, because of his activities onbehalf of the Independent Union or, because he took partin an investigation by the wage and hour division of theU.S.Department of Labor Respecting the wage andhour investigation,the evidence indicated that the firstknowledge Respondent had of Rotella's involvement in aclaim filed with itin lateJuly 1982-long after. Rotellawas laid off.As to his union activities,there is evidencethat the.consultant for the Independent Union,at somepoint, informed Stoneman that Rotella,alongwithothers,was opposed to granting concessions sought byStoneman and that Rotella had been persuasive in havingthat request rejected by the unit employees. It appears,however,,that that information may have been furnishedStoneman after Rotella was laid off. In any event, theGeneral Counsel has not persuaded me that it occurredjust prior to Rotella's layoff on June 4, 1982. The evi-dence-is insufficient to establish that Rotella was selectedfor layoff and then laid off on June 4, 1982, because ofhis earlier union activities.8His layoff appears to have occurred as part of themuch longerlayoff,discussed in the next section. 'Regarding the events of October 10, 1982, the evi-dence is clear that Wizard had indicated it would rein-stateRotella on his application therefor but that, whenhe arrived at its premises for that purpose,Stonemancould not face up to the prospect of reinstating him. Thecredited evidence discloses that he first vacilated andthen ordered Rotella off the premises. Stoneman's refer-ence to Rotella as a "snake" that he threw "off his prop-erty" because Rotella "was double-crossing him and7Trend Construction Corp,263 NLRB 295 (1982)8CfTownsend &Bottum,Inc, 259 NLRB 207, 218 (1981) HYDRO LOGISTICS613working behind his back" too clearly expresses the dis-criminatorymotivation behind Stoneman's acts. I thusfind that Rotella's reinstatement was denied because ofhis activities on behalf of the Independent Union and, re-lated thereto, because of Stoneman's belief that Rotellawas the employee responsible for the filing of the chargein Case 3-CA-11086.94. June 1982 layoffsThe General Counsel alleges that 14 named employeeswere laid off in June 1982 because they refused to grantconcessions demanded by Stoneman and in violation ofWizard's duty to bargain collectively thereon.The evidence discloses that there was a layoff ofWizard employees in June 1982. The exact number ofemployees laid off, their identities, and the lengths oftheir respective layoffs are not fully ascertainable fromthe evidence submitted. It is clear that some of the 14employees named in the complaint were laid off then andthat others of the 14 were not. It seems likely thatWizard employees not named in the complaint were alsolaid off in June 1982.The record evidence is clear also that the Wizard em-ployees,who were transferred to Hydro's payroll inJune 1982, were told then by McDonald that they nolonger were covered by the Independent Union's con-tract and would not receive the fringe benefits they hadreceived as Wizard's employees. Paystubs and the testi-mony of Douglas Rehrauer and of Michael Rehrauerconfirm that not only were those benefits discontinuedbut also dues deductions for the Independent Union wereno longer made.Ihave already found that Wizard and Hydro werealter egos of each other In substance, Stoneman manipu-latedHydro to obtain on his own what the IndependentUnion had, in June 1982, declined to give Wizard-modifications in the existing agreement.The Board has made it clear that an employer maynot,without union consent, relocate bargaining unitwork during the terms of an existing collective-bargain-ing agreement, change contract terms, and layoff em-ployees because it wished to relieve itself of the laborcosts of its union contract.1° That holding is particularlyapplicable to the facts in the instant case that disclosethatWizard acted unilaterally in relocating unit work toHydro and Miracle in mid-1982 after it was frustrated inits efforts to effect contract changes with the consent ofthe Independent Union. Its conduct, and that of its alteregoHydro, under applicable precedent, are violative ofSection 8(a)(1), (3), and (5) of the Act.For substantially the same reasons,Wizard's enteringinto a joint venture with Miracle in the period June-August also is violative of Section 8(a)(1), (3), and (5) ofthe ActThere is no clear evidence, but only strong suspicions,thatMiracle was a knowing accomplice of Wizard inviolating employee rights I find that the evidence is in-sufficient to chargeMiracle with any liability therefor.Rather, it appears to have taken on the Wizard accounts,as a legitimate business interest on its part. i t5Alleged independent violations of the ActThe complaint alleges that Respondent unlawfully at-tempted to bypass its duty to negotiate with the PaintersUnion by having dealt directly with employees Jerardand the Leonards on Hydro's payroll on January 10,1981.As it appears that the Painters Union has dis-claimed any interest in representing any of Respondent'semployees,12 as any remedial order respecting that alle-gation would tend to impair the bargaining rights of theIndependentUnion and as any unlawful conduct arisingout of theallegedactwould be satisfactorily remediedby reason of the order remedying the unlawful dischargeof those three employees, it would not effectuate thepolicies of the Act to pursue that allegation furtherThe General Counsel has made it clear in the recordthat no remedial order is sought regarding McDonald'squestioningof Jerardin late1980 and his directingJerard thento organizethe employees on behalf of thePaintersUnion I agree that none shouldissue,particu-larly as the Painters Union has taken action to nullifythose eventsand asthosematters were effectively re-moved from litigationThe General Counsel has alleged too that many state-ments ofeconomic duress uttered by Stoneman in hisfutile efforts to get contract concessions constituted un-lawful threats of reprisals designed to compel the grant-ing of hisdemands. I reject that contention as Stonemanoffered those comments in the course of collective bar-gaining and,as such, it was capable of being evaluatedfor its truth or as a ploy used to obtain the consent ofthe Independent Union to Wizard's requests for conces-sions. It seems clearthat, in the context of face-to-facenegotiations,a statement by an employer that it cannotafford to pay contract rates is not by itself violative ofthe Act but obligates that employer, if asked for informa-tion thereon, to either "withdraw hisclaimor to providedocumentary support thereof "13 A more stringent ruleapplieswhen an employer informs employees during aunion organizing campaignitwould be forced to closeits plant if the uniongot in. Such a statement would con-stitute anunlawful threat unless that employercan meetthe burden of providing an objective factual basis forsuch a prediction. 14 Even were Wizard held to thatmore stringenttest,Iwould find that it did meet itsburden of providing an objective factual basis for havingdone so. The evidencein this caseis clear that the dete-rioratingeconomicsituationin the Buffalo-Niagara Falls9Timberline EnergyCorp, 258 NLRB 292, 297-298 (1981) It is specu-lative that Stoneman was motivated also by the fact that Rotella's namewas among those for which the U S Department of Labor, wage andhour division in July 1982 sought additional wages I find that GeneralCounsel has failed to establish by a preponderance of the evidence thatWizard was so motivated10Milwaukee Spring Division,265 NLRB 206 (1982)11CfNavaho Freight Lines,254 NLRB 1272 (1981),Wabash AsphaltCo, 224 NLRB 820 (1976)12CfRochester Institute of Technology,264 NLRB 1020, 1021 in 7(1982)13Hi-Grade Materials Co,239 NLRB 947, 957 (1978)14NLRB Y Gissel Packing Co,395 U S 575, 619 (1969),Crown Cork& Seal Co, 255 NLRB 14 (1981) 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDarea was pressuring Wizard to lower its contract prices;indeed, it is undisputed that it lost key accounts { I thusfind that the evidence is insufficient to establish' thatWizard unlawfully threatened loss of jobs, termination ofemployment, plant closure, reduction of work hours, dis-continuance of its operations, or the like in the course ofseekingcontractconcessions from the IndependentUnion.The General Counsel has also alleged that remarksmade by Miracle's president, James Szwedo, in May1982 and in January 1983 to his brother-in-law, Rotella;were coercive. I note that, at those times, Miracle wasnot engaged in a joint venture with Wizard Szwedo'sstatements were not made in the course of the joint ven-ture and cannot be attributed to Wizard 15 More realisti-cally Szwedo was talking to Rotella as a brother-in-law-the January 1983 discussions reveal more that Szwedoand Rotella were involved in some personal, family argu-ment and that Szwedo was not speaking in Stoneman'sstead.Icredit Zortman's testimony that,in July 1982, Stone-man threatened to sue Wizard's employees because of thefiling of a charge with the Board, an obvious referenceto the one filed in Case 3-CA-11086. Such a threat is de-structive of employee rights under Section 7 of the Actand violates Section 8(a)(1) of the Act. 16There are other, miscellaneous allegations of independ-.ent violations set out in the consolidated complaints,before me. The record does not contain supporting evi-dence thereon and General Counsel,does not allude, tothem in the brief he filed. I thus find no merit in thosecontentions.' 7CONCLUSIONS OF LAW1.Wizard, Hydro, and Miracle are each employers en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Independent Union and the Painters Union areeach labor organizations within the meaning of Section2(5) of the Act.3. -Wizard and Hydro are alter egos of each other;Wizard and Miracle were engaged in June, July, andAugust 1982 as joint employers in a jointventure4.Wizard and Hydro, as alter egos of each other, dis-charged employees James Jerard, Kenneth Leonard, andDennis Leonard on June 25, 1981, because they filed agrievance pursuant to Hydro's contract with the PaintersUnion and Wizard and they have since failed and refusedto reinstate these employees and, by the foregoing con-15CfJoe & Dodie's Tavern,254 NLRB 401, 411 (1981) See alsoFed R Evid 801(d)(2)(D)16Clara's Restaurant,263 NLRB 37 (1982)11The General Counsel urges that Hydro threatened employees withdischarge on January 10, 1981, when its treasurer told employee JerryPanikowski that it would pay him the double wages he claimed was duehim and that he would not work for Hydro again Hydro's treasurer tes-tified that Panikowski was entitled to regular pay and that he had made itclear he would no longer work unless he got double pay Panikowski didnot testifyAlthough he no longer worked after January 10, 1981, forHydro, there is no allegation that he had been unlawfully terminated Inany event, the equivocal state of the record about the alleged "threat"warrants dismissal of that allegationductWizard and Hydro have violated Section8(a)(1)and (3) of the Act.5All employees of Wizard excluding all office cleri-cal employees, 'managerialemployees and all supervisorsas. defined in the Act have, sinceat least late1981, com-priseda unitappropriate for purposes of collective bar-gaining6.At all times material herein, the Independent Unionhas been the exclusive representative of the employees inthe unit described above in paragraph 5.7.Wizard and Hydro,as alteregos, and Wizard byusingMiracle in a joint venture, engaged in activities inJune, July, and August 1982 by which 'a substantialnumber of employees represented by the IndependentUnion were laid off or had their working conditions al-tered, all in contravention of the contract then in forcebetween the Independent Union and Wizard and not-withstanding that the Independent Union did not consentto such modification By the foregoing conduct, Wizardand Hydro violated Section 8(a)(1), (3), and (5) of theAct-8. 'Miracle, by participating in the joint venture withWizard, did not violate the Act.9.Wizard and Hydro,as alteregos, by Stoneman vio-lated Section 8(a)(1) of the Act by having threatened tosue employees because the Independent Union filed anunfair labor practice charge.10.Wizard did not select for layoff and lay off Ran-dolph Rotella on June 4, 1982, because of his activitieson behalf of the Independent Union or for other activi-ties protected by the Act.1811Wizard has, since about October 10, 1982, refusedto employ Rotella, because of his activities on behalf ofthe Independent Union, and because it believed that Ro-tellawas the employee responsible for the filing of thecharge in, Case 3-CA-11086..12.The unfair 'labor practices found abovein para-graphs 4, 7, 9, and 11 affect commerce within the mean-ing of the Act.THE REMEDYHaving found that Wizard, and its alter ego, Hydroengaged in certain unfair labor practices, I shall recom-mend that, Wizard and Hydro be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Wizard's revival of Hydro in 1982and Wizard's entering into a joint venture with Miraclefrom June 12, 1982, to August 18, 1982, violated Section8(a)(1), (3), and (5) of the ActWizard shall be orderedto recall all employees laid off as a result of those unlaw-ful acts and to offer to reinstate them to the positionsthey held before their unlawful layoff or, if those posi-tions no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivilegesThey shall further make these employeeswhole for any loss of earnings they may have suffered18 It appears that Rotella was one of many Wizard employees laid offas a result of Wizard's unlawfully relocating unit work to employees onHydro's payroll or on Miracle's A determination thereon may have toawait backpay proceedings HYDRO LOGISTICSby reason of the discrimination against them, by paymentto them of a sum of money equal to that which they nor-mally would have earned from the respective dates oftheir layoff or discharge to the date of Respondent'soffer to recall or reinstate, less net earnings during suchperiod,with backpay computed on a quarterly basis,with interest, in the manner prescribed inF.W.Wool-worth Co,90 NLRB 289 (1950), andFlorida Steel Corp,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 716 (1962). Similarly, they shall offer rein-statement to James Jerard, Dennis Leonard, and KennethLeonard and make them whole in the same manner forhaving unlawfully discharged them on June 25, 1981,and Randolph Rotella and also make him whole since re-fusing him reinstatement on October 10, 1982.On these findings .of fact and conclusions of law andon the entire record, I issue the following recommend-ed19ORDERI.The Respondent, Wizard Method, Inc. and its alterego,Hydro Logistics, Inc., Niagara Falls and Buffalo,New York, their respective officers, agents, successors,and assigns, shall1Cease and desist from(a)Transferringwork performed by employees em-ployed in a unit (comprised of all its employees exclud-ing all office clerical employees,managerialemployees,and all supervisors as defined in the Act) represented byWizard Method Employees Independent Union to em-ployees outside that unit during the term of a collective-bargaining agreement Respondent Wizard has with theIndependent Union and without its consent.(b) Laying off unit employees as a result of such trans-fers.(c)Discharging any employee for filinga grievancepursuant to the provisions of a collective-bargainingagreement covering that employee.(d)Refusing to reinstate any employee because of hisactivities on behalf of the Wizard Method Employees In-dependent Union or because he is believed to be respon-sible for that Union's filing unfair labor practice chargeswith the National LaborRelations Board..(e)Threatening to sue employees to discourage theWizardMethod Employees Independent Union fromfiling unfair labor practice charges with the Board.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recall any employees laid off as a consequence ofthe above-mentioned unlawful transfers of unit work andoffer them reinstatement to the positions they held beforetheir unlawful layoff or, if those positions no longerexist, to substantially equivalent positions, without preju-is If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses615dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them, inthe manner set forth above in the remedy section.(b)Offer James Jerard, Kenneth Leonard, and DennisLeonard reinstatement to the positions they held beforetheir unlawful discharge and to Randy Rotella, reinstate-ment to the position he held before he was discriminatedagainst or, if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered asa result of the discrimination against them, in the mannerset forth above in the remedy section(c)Remove from its files any reference to the dis-charges of James Jerard, Dennis Leonard, and KennethLeonard, and any reference to the refusal to reinstateRandolph Rotella and notify them in writing that thathas been done and that evidence of those unlawful actswill not be used as a basis for any personal action againstthem .20(d)Make whole the Independent Union for all duesand other moneys which it would have received but forthe unlawful transfer of unit work referred to above.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(f)Post at its Niagara Falls and Buffalo facilities,copies of the attached notice marked "Appendix."21Copies of the notice, on forms provided by the RegionalDirector for Region 3, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaintagainstMiracle Sales and Service,Inc. be dismissed asare all allegations found without merit in the analysissection above.20 Sterling Sugars, Inc,261 NLRB 472 (1982)21 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcm an Order of the NationalLabor Relations Board "Carl B. Newsome, Esq,for the General CounselAngeloMassaro,Esq.(Hovey & Massaro),of NiagaraFalls,New York, for Wizard Method, Inc. and HydroLogistics, Inc 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge. TheBoard remanded this proceeding for consideration of itsDecision and Order inMilwaukee Spring Division,268NLRB 595 (1984)(Milwaukee Spring II),and its Decisionand Order inOtisElevator Co,269 NLRB 891 (1984)(Otis Elevator II).As those two decisions had issued aftermy decision in this matter, the parties sought and weregranted leave to file supplemental briefs. These have,been received and were fully considered.So that the holdings in those cases may be examined inreference to the facts in the instant matter, I will first setout a brief chronology of those facts.ChronologyA. Events Antedating the Alleged Unfair LaborPracticesWizardMethod, Inc. (Wizard) has, since the early1970s been in the business of providingindustrial clean-ing services to various factories in and about NiagaraFalls and Buffalo, New York. The Wizard Method Em-ployees, IndependentUnion (Independent Union), hassince1973 representedWizard's employees. In October1980 Wizard's personnel director told some employees ofWizard that they would be working for Hydro Logistics,Inc. (Hydro) and that those employees would be repre-sented by a Painters Union. He appointed one of those'employees as steward for the Painters Union. It wassigned in late December 1980 after various of the affect-ed employees had criticized it as a "sweetheart con-tract."Those employees and the other Wizard employ-ees not placed under the Hydro contract were all stillbeing paid by,Wizard at that time.Beginningin the spring of 1981, those employees whowere for the most part performing cleaning services inNiagara Falls were paid on checks drawn by Wizard.Employees dispatched to Buffalo were given Hydro pay-checks. The latter thus referred to themselves as Hydroemployees. The wage rates paid all. the employees thenwere the same, whether paid by Wizard or Hydro.B. The Unfair Labor PracticesOn June 25, 1981, Wizard's personnel director. dis-charged three employees on Hydro's payroll, becausethey had filed grievances concerning their being onlayoff while less senior employees were workingIn mid-1981, Hydro ceased operations and no longer"leased" trucks from Wizard. It appears that there wasno formal agreement between Wizard and Hydro.AfterHydro's disappearance in mid-1981 and untilmid-1982,Wizard operated as it_ had before Hydro hadfirst entered the scene Thus, as of the spring of 1982,Wizard had resumed servicing industrial accounts in Ni-agaraFalls and Buffalo under its own name, paid em-ployees on checks drawn by Wizard, and recognized theIndependent Union as the representative for, all employ-ees (including those who had been listed at times previ-ously on Hydro's payroll).In mid-March 1982 Wizard's president, Garlen Stone-man, began pressing the Independent Union for wageconcessions His efforts did not succeed.On June 11, 19821'- Wizard's personnel director (whowas also Hydro's president and sole stockholder then, al-though it concededly had no assets) informed several ofWizard's employees that Wizard was -no longer operat-ing, that they were laid off, that they would be workingthereafter forHydro, and that Hydro had no union.-Thereafter, several employees who had been on Wizard'spayroll continued to do the same work as before butwere paid by Hydro checks and they had none, of thefringe benefits they had when they were on Wizard'spayroll. Other employees'of Wizard continued to be paidby Wizard and retained their benefits.On June 25, 1982, the Independent Union filed theunfair labor practice charge in Case 3-CA-11086 A fewweeks later,Wizard's president, Stoneman, told one ofWizard's employees that he would sue every employeewho participated in the filing of that charge.Miracle Sales & Service, Inc (Miracle) made its ap-pearance in mid-1982 when Wizard's president arrangedto have it service several of Wizard's accounts, usingWizard's name and some of its employees. In August1982, after about 2 months, Miracle ceased performingthose services. It ceased at the request of Wizard's presi-dent in order to help ,Wizard solve its problem, with theIndependent Union.In September 1982 the Independent Union finally ac-ceded to Stoneman's requests for contract concessionsand, since then, Wizard has operated as it did before thereappearance of Hydro in mid-1982 and the emergencethen of Miracle.On the basis of all the evidence, Hydro was found tobe the alter ego of Wizard during the mid-1982 operationandMiraclewas found to be a point employer withWizard during-that same period.AnalysisMilwaukee Spring IIholds that, in the absence of anexpress prohibition in the contract against transfers ofunitwork and when there is no evidence of unionpasse over the proposed changeOtis Elevator IIaddressed issues left open inMilwaukeeSpring'IIand pertained principally to the questions ofwhether and when an employer is obligated to bargainabout a decision to transfer unit- work, to consolidate op-erations, to subcontract, and so on.As it is obvious that the making of a decision (theOtisElevator IIissue) antedatesthe effectuation of a decision(the critical fact inMilwaukee Spring II),I shall first treatwithOtis Elevator II.A Otis Elevator IIThe decision inOtis Elevator IIwas based on a com-posite of three different views. All three views discusstheholding inFirstNationalMaintenanceCorp.v.NLRB,352 U.S 666 (1981), a case involving the duty tobargain about a decision to close one facility. Two Board HYDRO LOGISTICS617members inOtisElevator IIset forth one rationale fortheir holdingA third member, while concurring in theresult, disagreed with therationaleand relied on a differ-ent view The fourth member also concurred in theresult but on grounds distinct from the other two ap-proaches. These divergent paths have been followed bythe respective members in subsequent cases. SeeUOPInc.,272 NLRB 999 (1984);Fraser Shipyards,272 NLRB496 (1984); andColumbia City Freight Lines, 271NLRB12 (1984).In the absence of a plurality opinion to guide me, Iwill undertake an examination of the three separate ap-proaches. To discuss them intelligently, I will first out-line the relevant facts inOtis Elevator H.OtisElevator IIinvolved a unit of professional andtechnical employees in a facility that was partially closeddown; 17 of those unit employees were relocated to arelatively new major research and development center inanother State that had about 1000 employees, including30 previously unrepresented professional and technicalemployees relocated from another facility.The relevant complaint allegation inOtisElevator IIwas that the employer there had failed to bargain collec-tively about its decision to remove the 17 employeesfrom the represented unit and about its decision to assignthem to work as part of a much larger integrated oper-ation out-of-state and in which none of the employeeswere represented.Two Board members joined in dismissing the allega-tion based on their view that the employer there hadbased its decision to relocate those 17 employees on itsgood-faith opinion that their relocation "would enhanceits research and development and hopefully the market-abilityof its product." The employer's decision therewas held to be one that turned "upon a fundamentalchange in the nature and direction of the business [andnot] upon labor costs . . . and thus was not amenable tobargaining."A third Board member took a different approach inreaching the same result. That approach utilized the fol-lowing techniqueManagement decisions may be dividedinto three categories. Category I decisions such as thoseinvolving product type or design financing arrangementshave only an indirect, attenuated impact on the employ-ment relations and are clearly nonmandatory subjects ofbargaining. Category II decisions, such as those affectingthe order of succession of layoffs and recalls, productionquotas, and the like, are almost exclusively an aspect ofthe employment relationship and are clearly mandatorybargaining subjects. Category III decisions, such as par-tialclosedowns, are those that have as their focus theeconomic profitability of an employer's operations andwhich also leave a direct impact on employment. Fur-ther analysis is needed to determine whether a categoryIII decision is a mandatory bargaining subject and thetest to be applied is as follows Bargaining over manage-ment decisions that have a substantial impact on the con-tinued availability of employment should be requiredonly if the benefit for labor-management relations andthe collective-bargaining process outweighs the burdenplaced on the conduct of the business Prior Board hold-ings in other cases were examined using this approachfor purposes of analysis.The approach of the fourth concurring member inOtisElevator IIholds that, when it is found that a proposalby a union could reasonably alter a company's plan, thecompany must bargain about any decision to implementsuch plan as, in those circumstances, the matter would beamenable to resolution through bargaining underFirstNational Maintenance,supra.Using the approach developed by the first two mem-bers inOtis Elevator II,the issue, to be decided as I seeit, iswhether the evidence establishes that the employerdid not in good-faith base its decision to transfer unitwork on a fundamental change in the nature and direc-tion of its business I find, in the instant case, that theGeneral Counsel has clearly shown that Wizard,in dis-criminatorily laying off employees, threatening them andengaging in other unlawful acts, and by reactivatingHydro and manipulating Miracle did not in good-faithundertake a fundamental change in the nature and direc-tion of its business. That is really evident as Wizard,once it succeeded in obtaining the "givebacks" it pressedfor, resumed its business as before. The first approach inOtis Elevator IIindicates that that test would not be ap-plied in a "case where alter ego or other such deviceswere employed to disguise operations over which theemployer maintained surreptitious control." In the in-stant case, the record is replete with such evidence. Veryrecently, however, one of the two members who joinedin this rationale stated that it was not necessary to decidethe bargainingissue in a casewhen an employer engagedin seriousunfair labor practices in connection with theclosing of a terminal. SeeMash kin Freight Lines, 272NLRB 427 (1984). Nonetheless, I am directed by theremand order to make such a decision. I find thatWizard, in mid-1982, did not, in good-faith, decide to un-dertake a fundamental change in the nature and oper-ation of its business in reactivating Hydro andenteringinto atemporary joint-employer arrangement with Mira-cle.Regarding the approach used by the third Boardmember inOtis Elevator II,footnote 7 inMash kin FreightLines,supra, discloses that, using that approach, Wizard'sdecision "was motivated by union considerations and hada direct impact on employment . . . and that it fellwithin the definition of Category II decisions, which aremandatory subjects of bargaining."The rationale used by the fourth member inOtis Eleva-tor IIalso supports the finding of a violation as, in thatview, the rule ofFirstNationalMaintenance Corp. v.NLRB,is inapplicable to a situation, such as theinstantcase,when unionanimushas been shown. Consequently,there was a duty to bargain before the changes involvedinWizard's dealings with Hydro and Miracle in mid-1982 could be effected.B.Milwaukee Spring IIThe holding inMilwaukee Spring IIis that an employ-ermay, after satisfying any obligation it may have tobargain about the decision, relocate work from a union-ized to a nonunion plant during a contract term to obtain 618DECISIONSOF THE NATIONALLABOR RELATIONS BOARDrelief from the contract's labor costs, unless the contractcontains a provision restricting the employer's decision-making regarding the relocationThe factsin the case before me provide Respondentwith no basis to avoid liability under the rule ofMilwau-kee Spring H.Asfound earlier,Respondent never satis-fied its obligation to bargain as to transferring unit workto its alter ego or to its joint-employer in mid-1982. Forthatmatter it nevereffecteda transfer as such but in-stead undertook surreptitiously a disguised continuationof its own operations in order to bring about the wagegivebacks it wanted.Inote, however,that theGeneralCounsel has not assertedthatWizardflaunted any con-tract provision barring transfers of unit work.ConclusionAs set forth in the General Counsel's supplementalbrief,Wizard did not change the nature or direction ofany significant facet of its business. Rather, there wasonly a disguised continuation of its business for severalmonths in mid-1982 when it reactivated Hydro and ma-nipulatedMiracle-all to bring about a reduction in itslabor costs.FirstNationalMaintenanceis thus inapplica-ble.Each of the three approaches used inOtis Elevator IIsupport a finding that Respondent violated Section8(a)(1) and (5) by having failed in mid-1982 tobargaincollectivelywith the Independent Union respecting thetransfer of work to Hydro and MiracleHaving failed to bargain collectively respecting thatdecision, the rule ofMilwaukee Spring IIis inapplicable.Accordingly, I adhere to the Order heretoforeissued.